IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEFFERY SCOTT SEWARD SR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0729

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 15, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jeffery Scott Seward Sr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See Baker

v. State, 878 So. 2d 1236 (Fla. 2004). Due to the petitioner’s repeated collateral
attacks on his judgment and sentence in Santa Rosa County case number 57-09-CF-

800, petitioner is warned that the filing of any further pleadings deemed by this court

to be frivolous or successive may result in the imposition of sanctions. See State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999) (requiring that courts “first provide notice and

an opportunity to respond before preventing [a] litigant from bringing further attacks

on his or her conviction and sentence”).

ROBERTS, C.J., SWANSON and KELSEY, JJ., CONCUR.




                                           2